Citation Nr: 1620391	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left inguinal hernia.

3.  Entitlement to service connection for residuals of urinary tract infection.

4.  Entitlement to service connection for right and left arm numbness.

5.  Entitlement to higher disability ratings for gastroesophageal reflux disease (GERD), initially rated as noncompensable prior to August 18, 2010, as 10 percent disabling from August 18, 2010, to July 18, 2013, and as 30 percent disabling since. 

6.  Entitlement to an initial compensable disability rating for right foot sesamoiditis with hallux valgus of the great toe.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2009 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  

While the Veteran had initiated appeals with respect to the issues of entitlement to higher disability ratings for service-connected PSTD and whether the reduction of the disability rating for PTSD from 100 percent to 50 percent, effective January 11, 2013, was proper, by filing timely notices of disagreement (NODs) with relevant rating decisions in October 2006 and July 2013, his representative indicated in a June 2014 statement that he was withdrawing his appeal with respect to a higher rating for PTSD.

The issues of entitlement to service connection for left inguinal hernia, residuals of urinary tract infection, and right and left arm numbness; and entitlement to higher disability ratings for GERD and service-connected right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current sleep apnea at least as likely as not originated during active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has a current diagnosis of sleep apnea.  The diagnosis was made in February 2009 and confirmed during an April 2009 VA examination.  

Although the Veteran's service treatment records (STRs) do not reveal a diagnosis of sleep apnea during service, he did report still feeling tired after sleeping during and after deployment in a February 2005 post-deployment survey.  He additionally reported having frequent runny nose, dizziness, fainting, and light headedness.  Sinusitis was additionally diagnosed during service in February 2005. 

Post-service treatment records reveal complaints of difficulty falling asleep and having interrupted sleep during a February 2006 VA contracted examination and an April 2007 VA posttraumatic stress disorder examination.  During the February 2006 examination, the Veteran maintained that he would wake up a lot, and that he did not know why.  A November 2007 VA primary care treatment report noted that the Veteran had sinusitis since October 2004.  A December 2008 VA neurological examination noted the Veteran's problems with sinusitis and maxillary cyst and cited to a May 2008 VA record which included an assessment that included rule out apnea.  Sleep apnea was first diagnosed during a February 2009 sleep study.  November 2007 and November 2009 CT evaluations showed impressions of a mucus retention cyst in the right maxillary sinus and a small spur in the nasal septum.  

In his April 2009 claim, the Veteran reported of having symptoms of sleep apnea, including sleep problems, dizziness, and headaches since his separation from service.  

The April 2009 VA examiner concluded that the Veteran's obesity and upper airway soft tissue abnormalities explained his sleep apnea; however, she did not provide a clear opinion with respect to whether the Veteran's sleep apnea was at least as likely as not etiologically related to active service.  She did note that the upper airway soft tissue abnormalities were found after active service; however the examination report include the Veteran's contentions of having chronic sinusitis since 2004, and having been using antibiotics and nasal spray frequently since.  The examiner also noted that the Veteran's ex-wife noticed frequent sleep disturbance, including snoring, and that he would feel very tired during the day since 2005.  

Based on the review of the entire record, the Board finds that there is sufficient evidence to support a finding of a causal relationship between current sleep apnea and the Veteran's active service.  The April 2009 VA examiner indicated that the Veteran's sleep apnea was due, at least in part, to soft tissue abnormalities, and VA treatment reports have associated his sleep apnea with his sinus condition.  The earliest post-service evidence shows diagnosis of the soft tissue abnormalities in November 2007, a little more than a year after the Veteran's separation from service.  Moreover, the Veteran and his ex-wife have reported symptoms of sleep apnea and sinusitis existing since the time of the Veteran's service and continuing since his separation from service.  These reports are consistent with evidence in the Veteran's STRs of having sinusitis during service and of feeling tired after sleeping during and after his deployment to Iraq.

Given the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's sleep apnea was incurred during service.  Accordingly, the Board resolves reasonable doubt in the Veteran favor and grants the claim.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Service connection for sleep apnea is granted.


REMAND

Following issuance of the June 2006 rating decision that, in relevant part, denied entitlement to service connection for left inguinal hernia, left inguinal hernia, post urinary tract infection, and right and left arm numbness; and granted service connection for GERD and right foot sesamoiditis, assigning noncompensable disability ratings, effective May 20, 2006, the Veteran submitted an October 2006 statement expressing disagreement with the decisions on, inter alia, these issues.  The Board accepts the statement as a timely NOD with respect to the denial of service connection and rating assignments made on the respective issues.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

While the left inguinal hernia, urinary tract infection, left arm, GERD and right foot sesamoiditis claims were readjudicated in subsequent rating decisions, the AOJ has not issued a statement of the case (SOC) on these issues.  Therefore, before the Board can consider these claims on appeal it is required to remand them for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for left inguinal hernia, residuals of urinary tract infection, and right and left arm numbness; and entitlement to higher disability ratings for GERD and for the service-connected right foot disability.  

These issues should only be returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


